Citation Nr: 1140006	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for hiatal hernia with gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for tinnitus, assigning a 10 percent evaluation, hiatal hernia with gastroesophageal reflux disease (GERD), assigning a 10 percent evaluation, bilateral pes planus, assigning a noncompensable evaluation, left foot hallux valgus, assigning a noncompensable evaluation, right foot hallux valgus, assigning a noncompensable evaluation, and fasciculation syndrome, assigning a noncompensable evaluation, all effective July 29, 2006; and denied service connection for bilateral hearing loss and cellulitis of the bilateral lower extremities.  In February 2007, the Veteran submitted a notice of disagreement (NOD) for the issues of hiatal hernia with GERD, fasciculation syndrome, and bilateral hearing loss.  He subsequently perfected his appeal for the issues of hiatal hernia with GERD and fasciculation syndrome in October 2007.  His case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.

The Veteran did not perfect his appeal for bilateral hearing loss.  Thus, this issue is not in appellate status and will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal (VA Form 9) after a statement of the case is issued by VA).

In a March 2009 rating decision, the RO in Pittsburgh, Pennsylvania increased the Veteran's disability rating for hiatal hernia with GERD to 30 percent, effective July 29, 2006.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In March 2010,  the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In July 2010, the Board granted a 10 percent initial evaluation for fasciculation syndrome, effective July 29, 2006, and remanded the Veteran's claim of entitlement to an increased initial rating for hiatal hernia with GERD to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated treatment records and providing the Veteran a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and afforded the Veteran a new VA examination in November 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.


FINDING OF FACT

The Veteran's service-connected GERD is manifested by dysphagia, pyrosis, regurgitation, and substernal pain, with no evidence of anemia or severe impairment of health.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.31, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in May 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, the May 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  The Veteran has not identified any private or other outstanding treatment records that he felt were relevant to his claim or that he wished for VA to obtain.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his service-connected hiatal hernia with GERD most recently in November 2010.  The examination involved a review of the claims file and a thorough physical examination.  Therefore, the Board finds that the November 2010 examination is adequate for determining the disability rating for the Veteran's service-connected hiatal hernia with GERD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected hiatal hernia with GERD since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  As such, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran's service-connected hiatal hernia with GERD is currently evaluated as 30 percent disabling under Diagnostic Code 7346.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 7346, hiatal hernia, a 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

As referenced above, the Veteran underwent a VA examination most recently in November 2010.  At that time, the Veteran reported that he stopped taking medication in 2007 because it was not effective.  He complained of reflux and epigastric pain across the upper torso with no radiation down the arms after every meal.  He rated this pain as a 7 or 8 out of 10.  He reported that he has experienced blood-streaked emesis approximately 5 to 10 times over the past year.  He denied dysphagia, difficulty swallowing solid foods or liquids, and weight loss or gain.  He indicated that his symptoms do not interfere with his employment or activities of daily living, but that the reflux might disturb his sleep if he eats in the middle of the night.  The examiner observed that the Veteran's abdomen was soft and non-tender with bowel sounds and no palpable organomegaly.  Blood work showed no evidence of anemia.  The examiner diagnosed the Veteran with hiatal hernia and GERD.

The Veteran was previously examined in November 2008.  At that time, he reported daily flare ups of symptoms after each of his three meals.  These flare ups consisted of a rifting, burping, substernal chest pain, reflux, and a small amount of regurgitation in the throat pocket.  The flare ups resolved within an hour.  The Veteran also indicated that he experienced one episode per month of more severe regurgitation with coughing and vomiting after eating spicy food.  He denied any medication, special diet, or interference with his activities of daily living.  He avoided running and slept with two pillows in response to his symptoms.  The examiner noted that the Veteran was in good general health with good nutrition, no weight loss or gain, and no history or symptoms of anemia.  She diagnosed the Veteran with GERD and sliding hiatal hernia.

The Veteran was initially examined in May 2006, prior to discharge from active duty.  At that time, the Veteran complained of difficulty swallowing, pain above the stomach, nausea, vomiting, heartburn, pain behind the breastbone, reflux, and regurgitation of stomach contents.  He indicated that his symptoms did not affect his body weight.  He reported taking Prevacid and Aciphex with good results.  The examiner observed that the Veteran was well developed and well nourished and diagnosed him with hiatal hernia with heartburn and acid reflux.

In addition to the May 2006, November 2008, and November 2010 VA examination reports, the record includes VA treatment records and lay statements and hearing testimony from the Veteran regarding his hiatal hernia and GERD symptoms.  These treatment records and lay statements are consistent with the findings in the VA examination reports.

The evidence of record does not establish that the Veteran's service-connected hiatal hernia with GERD warrants an evaluation in excess of 30 percent.  To warrant an increased rating of 60 percent under Diagnostic Code 7346, the Veteran would have to experience symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Although the Veteran reports experiencing pain, occasional vomiting, and possible hematemesis, there is no evidence of moderate anemia or severe impairment of health.  Rather, the VA examiners and the Veteran's treating professionals have found the Veteran to be in good health with no signs of anemia whatsoever.  Further, he has not lost weight throughout the appeals period.  There is simply no evidence to show that the Veteran's hiatal hernia with GERD symptoms have been productive of severe impairment of health at any point in the appeal period to warrant an increased rating of 60 percent.  As such, a disability rating in excess of 30 percent for hiatal hernia with GERD cannot be granted.

Additionally, there is no indication that the Veteran's hiatal hernia with GERD warrants an increased initial rating under any other diagnostic code.  There is no evidence of other gastrointestinal symptoms, to include esophageal stricture, to warrant an increased rating under another diagnostic code.  As such, an increased rating cannot be assigned for hiatal hernia with GERD under any other diagnostic code relating to the digestive system.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7345, 7347-7354 (2010).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's hiatal hernia with GERD symptomatology warranted other than the currently assigned 30 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected hiatal hernia with GERD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes either disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 30 percent disability rating specifically contemplate his complaints of epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that either service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent for hiatal hernia with GERD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


